DETAILED ACTION
The amendments filed on 4/29/2021 have been entered. Claims 17-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidler (8459337 B2).

Claim 1: Seidler discloses a shrinking device (i.e., FIG.8 illustrates a shrinking device) for a liquid cooling system (i.e., 20; see FIG.1), comprising: 
a housing (i.e., vessel 110 used as a housing; Abstract: vessel includes chamber) having a chamber (i.e., structure of the vessel inherently forming chamber within its structure-hollow structure) therein, wherein a coolant flows through the chamber (i.e., column 3 line 56-58: vessel 110 which coolant flows in or out during operation); and 
at least one shrinking bag (i.e., elastic membrane 121 used as shrinking bag) having an open end (i.e., opening 128) and a closed end (i.e., annotated by examiner in FIG.8), the closed end being inserted into the chamber (i.e., inherent to the housing structure) (i.e., as illustrated in FIG.8 the closed end is inside the internal chamber in the housing), and the shrinking bag (i.e., 121) being in communication with outside atmosphere through a vent hole (i.e., annotated by examiner in FIG.8).

    PNG
    media_image1.png
    580
    556
    media_image1.png
    Greyscale

Claim 2: Seidler discloses the apparatus as claimed in claim 1, further comprises 
a sealing member (i.e., plunger 126 used as sealing member; column 3 line 65-67: membrane 121 is pressed downward, in the manner shown by plunger 126 acted upon by a spring) provided at the open end (i.e., opening 128) of the shrinking bag (i.e.,121) and mounted to the housing (i.e., 110), wherein the sealing member (i.e., 126) is provided with the vent hole (i.e., annotated by examiner in FIG.8) such that the shrinking bag (i.e.,121) is in communication with outside atmosphere through the vent hole (i.e., annotated by examiner in FIG.8).  

Claim 8: Seidler discloses a liquid cooling system (i.e., 20), comprising: 
a heat exchanger radiator (i.e., 120) through which a coolant dissipates heat (i.e., see column 3 line 55-57); 

a shrinking device (i.e., FIG.8 illustrates a shrinking device), comprising: 
a housing (i.e., vessel 110 used as a housing; Abstract: vessel includes chamber) having a chamber (i.e., structure of the vessel inherently forming chamber within its structure-hollow structure) therein, wherein coolant flows through the chamber (i.e., column 3 line 56-58: vessel 110 which coolant flows in or out during operation); wherein the coolant flows through the chamber, and the housing (i.e., 110) is in fluid communication with both the heat exchanger radiator (i.e., 120) and the cooling block (i.e., annotated by examiner in FIG.9); and 
at least one shrinking bag (i.e., elastic membrane 121 used as shrinking bag) having an open end (i.e., opening 128) and a closed end (i.e., annotated by examiner in FIG.8), the closed end being inserted (i.e., as illustrated in FIG.8 the closed end is inside the internal chamber in the housing) into the chamber (i.e., inherent to the housing structure), and 
the shrinking bag (i.e.,121) being in communication with outside atmosphere through a vent hole (i.e., annotated by examiner in FIG.8).

    PNG
    media_image2.png
    562
    590
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    784
    602
    media_image3.png
    Greyscale

Claim 9: Seidler discloses the apparatus as claimed in claim 8, wherein the shrinking device (i.e., FIG.8 illustrates a shrinking device) further comprises 


Claim 15: Seidler discloses the apparatus as claimed in claim 8, wherein the housing (i.e., 110) is disposed onto the heat exchanger radiator (i.e., 120) and is integrally formed with the heat exchanger radiator (i.e., 120) (i.e., column 1 line 66-67, column 2 line 1: heat exchanger is to join an equalizing vessel in a single module).  

Claim 16: Seidler discloses the apparatus as claimed in claim 15, wherein the housing (i.e., 110) is arranged along one side (i.e., side is inherent to the heat exchanger) of the heat exchanger radiator (i.e., 120) in a width direction (i.e., vessel shown/numbered as 130’ in FIG.13, which is located on or along the width of the heat exchanger) of the heat exchanger radiator (i.e., 120).

Response to Arguments
Applicant's arguments filed on 4/29/2021 with respect to all the claims under Claim Rejections - 35 USC § 102 have been fully considered, but they are not persuasive:
Applicant’s argument on page 8 lines 1-4 of the last paragraph: “Seidler fails to disclose a shrinking device for a liquid cooling system that comprises at least one shrinking bag having an open end and a closed end, the closed end being inserted into the chamber, and the shrinking bag being in communication with outside atmosphere through a vent hole”.
	Examiner respectfully disagrees because:
Firstly, concerning this segment of the argument “a shrinking device for a liquid cooling system”; shrinking device intended use for a liquid cooling system, the claim does not require a liquid cooling system. Secondly, concerning the segment of the argument “shrinking bag having an open end and a closed end, the closed end being inserted into the chamber, and the shrinking bag being in communication with outside atmosphere through a vent hole”; the quoted limitations are addressed in detail in paragraph 7 including the annotated FIG.8 in this office action.

Applicant’s argument on page 8 lines 4-6 of the last paragraph: “the shrinking bag of the present application is directly connected to the atmosphere and there are no components similar to the plunger 126 and spring 124 disclosed in Seidler”.
Examiner respectfully disagrees because:
	It is not claimed that the shrinking bag is directly connected to the atmosphere, and further, the negative limitations that there are no other components involved in order for the shrinking bag to be directly connected to the atmosphere are not claimed, thus, the claim does not require the negative limitations as argued by the applicant.

Applicant’s argument on page 8 lines 6-8 of the last paragraph: “when solving the problem of liquid leakage due to high pressure, no external volume changes are involved, thus a change in volume of the entire apparatus does not occur”.
Examiner respectfully disagrees because:
The liquid leakage due to high pressure, no external volume changes are involved, and a change in volume does not occur; none of these limitations are claimed in claim 1. As mentioned in the previous examiner’s response, there are no negative limitations such as, no external volume changes are involved are claimed in claim 1.

Applicant’s argument on page 9 second paragraph: “Seidler does not teach that only the elastic membrane 121 is used to balance the change in volume of the coolant, nor does the equalizing vessel 110 disclosed by Seidler have the technical capability of the above technical features set forth in independent claim 1 and 8”.
Examiner respectfully disagrees because:
	It is not required by the claims that only shrinking bag is used to balance the change in volume of the coolant, in other words, as mentioned before, there are no negative limitations are claimed and there are no requirements in the claims, in order to balance the change in volume of the coolant, requires only shrinking bag and there is no other components such as the equalizing vessel 110 can be used. Further, the technical capability of the technical features such as “to balance the change in volume of the coolant” is not claimed in claims 1 and 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763